Exhibit 10.5
 
EXECUTION COPY
 
GUARANTY
 
This GUARANTY (this “Guaranty”), dated as of June 18, 2010, is made by Watts
Water Technologies, Inc., a Delaware corporation (the “Company”), the
Subsidiaries of the Company set forth on the signature pages hereto (the
“Initial Subsidiary Guarantors”), Watts Industries Europe B.V., a private
company with limited liability organized under the laws of The Netherlands (the
“Initial Designated Borrower” and, together with the Company, the Initial
Subsidiary Guarantors and any additional Subsidiaries of the Company that become
parties to this Guaranty by executing a Supplement hereto in the form attached
hereto as Annex I, the “Guarantors”), in favor of Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Lenders pursuant to the Credit Agreement hereinafter defined.
 
preliminary statements
 
WHEREAS, this Guaranty is entered into in connection with that certain Credit
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among the Company, the
Initial Designated Borrower, certain Subsidiaries of the Company party thereto
pursuant to Section 2.14 thereof (the “Designated Borrowers” and, collectively
with the Company and the Initial Designated Borrower, the “Borrowers”), the
lenders party thereto (the “Lenders”) and the Administrative Agent (capitalized
terms used and not otherwise defined herein are used with the meanings set forth
or incorporated by reference in the Credit Agreement);
 
WHEREAS, the Company is the parent of each Designated Borrower, and as such will
derive direct and indirect economic benefits from the making of the Loans and
other financial accommodations provided to the Designated Borrowers pursuant to
the Credit Agreement;
 
WHEREAS, (i) each Domestic Designated Borrower is, with respect to the Company
and each other Designated Borrower, a direct or indirect Subsidiary thereof
and/or commonly owned and controlled by the Company, and as such will derive
direct and indirect economic benefits from the making of the Loans and other
financial accommodations provided to such other Borrowers pursuant to the Credit
Agreement and (ii) each Foreign Designated Borrower is, with respect to each
other Foreign Designated Borrower, a direct or indirect Subsidiary thereof
and/or commonly owned and controlled by the Company, and as such will derive
direct and indirect economic benefits from the making of the Loans and other
financial accommodations provided to such other Foreign Designated Borrowers
pursuant to the Credit Agreement;
 
WHEREAS, (i) each Domestic Subsidiary Guarantor is, with respect to each
Borrower, a direct or indirect Subsidiary thereof and/or commonly owned and
controlled by the Company, and as such will derive direct and indirect economic
benefits from the making of the Loans and other financial accommodations
provided to the Borrowers pursuant to the Credit Agreement and (ii) each Foreign
Subsidiary Guarantor is, with respect to each Foreign Designated Borrower, a
direct or indirect Subsidiary thereof and/or commonly owned and controlled by
the Company, and as such will derive direct and indirect economic benefits from
the making of the Loans and other financial accommodations provided to the
Foreign Designated Borrowers pursuant to the Credit Agreement;
 

 
 

--------------------------------------------------------------------------------

 

WHEREAS, the Domestic Subsidiaries of the Company party hereto as of the date
hereof constitute the Material Domestic Subsidiaries of the Company as of the
date hereof and shall be Domestic Subsidiary Guarantors hereunder; and
 
WHEREAS, in order to induce the Administrative Agent and the Lenders to enter
into the Credit Agreement and other Loan Documents and to induce the Lenders to
make the Loans and other financial accommodations as provided for in the Credit
Agreement, (i) the Company, each Domestic Designated Borrower and each Domestic
Subsidiary Guarantor (collectively, the “Domestic Guarantors”) have agreed to
guarantee payment of the Obligations of all of the Borrowers and (ii) each
Foreign Designated Borrower and each Foreign Subsidiary Guarantor (collectively,
the “Foreign Guarantors”) have agreed to guarantee payment of the Obligations of
all of the Foreign Designated Borrowers.
 
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce Lenders to provide the Loans and other financial
accommodations under the Credit Agreement, it is agreed as follows:
 
Guaranty. Each Domestic Guarantor hereby, jointly and severally, absolutely and
unconditionally guarantees, as a guarantee of payment and not merely as a
guarantee of collection, prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of any and all
existing and future Obligations of all of the Borrowers to the Administrative
Agent, the Lenders, the L/C Issuer and the Affiliates of the foregoing to whom
Obligations are owed, and the respective successors, endorsees, transferees and
assigns of each of the foregoing (each a “Holder of Obligations” and
collectively the “Holders of Obligations”) (including all renewals, extensions
and modifications thereof and all costs, reasonable attorneys’ fees and expenses
incurred by the Holders of Obligations in connection with the collection or
enforcement thereof) (collectively, the “Guaranteed Obligations”).   Each
Foreign Guarantor hereby, jointly and severally, absolutely and unconditionally
guarantees, as a guarantee of payment and not merely as a guarantee of
collection, prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of any and all existing
and future Obligations of all of the Foreign Designated Borrowers to the Holders
of Obligations (including all renewals, extensions and modifications thereof and
all costs, reasonable attorneys’ fees and expenses incurred by the Holders of
Obligations in connection with the collection or enforcement thereof)
(collectively, the “Guaranteed Foreign Obligations”; it being understood that
all references to the “Guaranteed Obligations” herein (except in the first
sentence of Section 10, in which instance the reference to “Guaranteed
Obligations” shall refer to all existing and future Obligations of all of the
Borrowers to the Holders of Obligations) shall, in the case of any Foreign
Guarantor, refer only to the Guaranteed Foreign Obligations).  This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, or extent of any collateral therefor, or by any fact or circumstance
relating to the Guaranteed Obligations which might otherwise constitute a
defense to the obligations of any Guarantor under this
Guaranty.  Notwithstanding any provision herein contained to the contrary, each
Guarantor’s liability hereunder shall be limited to an amount not to exceed as
of any date of determination the greater of: (a) the net amount of all Loans and
 

 
2

--------------------------------------------------------------------------------

 

other extensions of credit (including Letters of Credit) advanced to another
Loan Party under the Credit Agreement and directly or indirectly re-loaned or
otherwise transferred to, or incurred for the benefit of, such Guarantor, plus
interest thereon at the applicable rate specified in the Credit Agreement; or
(b) the amount which could be claimed by the Administrative Agent and the
Holders of Obligations from such Guarantor under this Guaranty without rendering
such claim voidable or avoidable under Section 548 of the Bankruptcy Code of the
United States or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.
 
No Setoff or Deductions; Taxes. The Guarantors hereby represent, warrant and
jointly and severally agree that, as of the date of this Guaranty, their
obligations under this Guaranty are not subject to any offsets or defenses
against the Administrative Agent or the Holders of Obligations or any other
guarantor of the Guaranteed Obligations of any kind. The Guarantors further
jointly and severally agree that their obligations under this Guaranty shall not
be subject to any counterclaims, offsets or defenses against the Administrative
Agent or any Holder of Obligations or any other guarantor of the Guaranteed
Obligations of any kind which may arise in the future.  In accordance with
Section 3.01 of the Credit Agreement, all payments required to be made by each
Guarantor hereunder shall to the extent permitted by applicable Laws be made to
the Holders of Obligations free and clear of, and without reduction or
withholding for, any Taxes.  If any Guarantor shall be required by the Code or
any other applicable Law to deduct any Taxes from or in respect of any sum
payable hereunder, (a) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable shall be
increased as much as shall be necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 2) the Holders of Obligations receive
an amount equal to the sum they would have received had no such deductions been
made, (b) such Guarantor shall make such deductions as are determined to be
required based upon the information and documentation received pursuant to
Section 3.01(e) of the Credit Agreement, and (c) such Guarantor shall timely pay
the full amount withheld or deducted to the relevant taxing or other authority
in accordance with the Code or such other applicable Law.  Upon the request of
the Administrative Agent, after the payment of such Taxes, each applicable
Guarantor shall furnish to the Administrative Agent the original or a certified
copy of a receipt evidencing payment thereof.  Subject to Section 3.01(c) of the
Credit Agreement, each Guarantor shall jointly and severally indemnify and,
within ten (10) days after demand therefor, pay each Holder of Obligations for
the full amount of Indemnified Taxes or Other Taxes paid by any Holder of
Obligations in respect of any sum payable hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to any amounts payable
under this Section 2 by any Holder of Obligations) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted; provided, that no Foreign Guarantor shall be liable for any
indemnity for (or otherwise with respect to) any Taxes paid by a Holder of
Obligations in respect of a payment received from any Domestic Guarantor.  Each
Guarantor shall be entitled to the benefits of Section 3.01(f) as if it were a
Borrower.
 

 
3

--------------------------------------------------------------------------------

 

No Termination. This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations and any other amounts payable under
this Guaranty are indefeasibly paid and performed in full and any commitments of
the Lenders or facilities provided by the Lenders with respect to the Guaranteed
Obligations are terminated.  Payment by Guarantors shall be made to the
Administrative Agent in immediately available funds in Dollars or, as
applicable, such other currency in which the related Guaranteed Obligations are
required to be paid pursuant to the Credit Agreement, and shall be credited and
applied to the Guaranteed Obligations.
 
Waiver of Notices.  Each Guarantor waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. Each Guarantor further waives presentment, protest, notice,
dishonor or default, demand for payment and any other notices to which such
Guarantor might otherwise be entitled.
 
Subrogation.  No Guarantor shall exercise any right of subrogation, contribution
or similar rights with respect to any payments it makes under this Guaranty
until all of the Guaranteed Obligations and any amounts payable under this
Guaranty are indefeasibly paid and performed in full and any commitments of the
Lenders or facilities provided by the Lenders with respect to the Guaranteed
Obligations are terminated.  If any amounts are paid to any Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Holders of Obligations and shall promptly be paid to the
Administrative Agent and shall be credited and applied to the Guaranteed
Obligations, whether matured or unmatured.
 
Indemnification. To the extent that any Guarantor shall make a payment under
this Guaranty (any such payment, a “Guarantor Payment”) that, taking into
account all other Guarantor Payments then previously or concurrently made by any
other Guarantor, exceeds the amount that such Guarantor would otherwise have
paid if each Guarantor had paid the aggregate Guaranteed Obligations satisfied
by such Guarantor Payment in the same proportion that such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following the indefeasible payment in full of all Guaranteed
Obligations and any other amounts payable under this Guaranty and the
termination of any commitments of the Lenders or facilities provided by the
Lenders with respect to the Guaranteed Obligations, such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.  As of any date of determination, the “Allocable Amount”
of any Guarantor shall be equal to the maximum amount of the claim that could
then be recovered from such Guarantor under this Guaranty without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code of the United States, under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common
law. This Section 6 is intended only to define the relative rights of the
Guarantors and nothing set forth in this Section 6 is intended to or shall
impair the obligations of the Guarantors, jointly and
 

 
4

--------------------------------------------------------------------------------

 

severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty.  The rights of the parties under
this Section 6 shall be exercisable upon the full and indefeasible payment of
all Guaranteed Obligations and any other amounts payable under this Guaranty and
the termination of any commitments of the Lenders or facilities provided by the
Lenders with respect to the Guaranteed Obligations.  The parties hereto
acknowledge that the rights of contribution and indemnification hereunder shall
constitute assets of the Guarantor or Guarantors to which such contribution and
indemnification is owing.
 
Waiver of Suretyship Defenses.  Each Guarantor agrees that the Holders of
Obligations may, at any time and from time to time, and without notice to the
Guarantor, make any agreement with any Borrower or with any other person or
entity liable on any of the Guaranteed Obligations or providing collateral as
security for the Guaranteed Obligations, for the extension, renewal, payment,
compromise, discharge or release of the Guaranteed Obligations, any other
guarantor or any collateral (in whole or in part), or for any modification or
amendment of the terms thereof or of any instrument or agreement evidencing the
Guaranteed Obligations or the provision of collateral, all without in any way
impairing, releasing, discharging or otherwise affecting the obligations of such
Guarantor under this Guaranty.  Each Guarantor waives any defense arising by
reason of any disability or other defense of any Borrower or any other
guarantor, or the cessation from any cause whatsoever of the liability of any
Borrower, or any claim that such Guarantor’s obligations exceed or are more
burdensome than those of any Borrower and waives the benefit of any statute of
limitations affecting the liability of such Guarantor hereunder.  Each Guarantor
waives any right to enforce any remedy which any Holder of Obligations now has
or may hereafter have against any Borrower and waives any benefit of and any
right to participate in any security now or hereafter held by any Holder of
Obligations.
 
Exhaustion of Other Remedies Not Required. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations.  Each Guarantor waives diligence by
the Holders of Obligations and action on delinquency in respect of the
Guaranteed Obligations or any part thereof, including, without limitation any
provisions of law requiring any Holder of Obligations to exhaust any right or
remedy or to take any action against any Borrower, any other guarantor or any
other person, entity or property before enforcing this Guaranty against such
Guarantor.
 
Reinstatement. Notwithstanding anything in this Guaranty to the contrary, this
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any portion of the Guaranteed Obligations is revoked,
terminated, rescinded or reduced or must otherwise be restored or returned upon
the insolvency, bankruptcy or reorganization of any Borrower or any other person
or entity or otherwise, as if such payment had not been made and whether or not
the Administrative Agent or any other Holder of Obligations is in possession of
or has released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction.
 

 
5

--------------------------------------------------------------------------------

 

Subordination.  Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Loan Party owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of any Loan Party to such Guarantor as subrogee of the Holders of Obligations or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full of all Guaranteed Obligations. If the
Administrative Agent, on behalf of the Holders of Obligations, so requests, any
such obligation or indebtedness of any Loan Party to such Guarantor shall be
enforced and performance received by such Guarantor as trustee for the Holders
of Obligations and the proceeds thereof shall be paid over to the Administrative
Agent on account of the Guaranteed Obligations and shall be credited and applied
to the Guaranteed Obligations, whether matured or unmatured, but without
reducing or affecting in any manner the liability of any Guarantor under this
Guaranty.
 
Stay of Acceleration. In the event that acceleration of the time for payment of
any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy or
reorganization of any Borrower or any other person or entity, or otherwise, all
such amounts shall nonetheless be payable by each Guarantor immediately upon
demand by the Administrative Agent.
 
Expenses.  Each Guarantor shall pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) in any way relating to the enforcement
or protection of the Holders’ of Obligations rights under this Guaranty,
including any incurred in the preservation, protection or enforcement of any
rights of the Holders of Obligations in any case commenced by or against such
Guarantor under Chapter 11 of the Bankruptcy Code of the United States or any
similar or successor statute; provided, that no Foreign Guarantor shall be
liable for any expenses in any way related to the enforcement or protection of
the rights of the Holders of Obligations hereunder against any Domestic
Guarantor.  The obligations of each Guarantor under the preceding sentence shall
survive termination of this Guaranty.
 
Amendments.  No provision of this Guaranty may be waived, amended, supplemented
or modified, except by a written instrument executed by the Administrative Agent
and each Guarantor.
 
No Waiver; Enforceability. No failure by the Holders of Obligations to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy or power hereunder preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein. The
obligations hereunder shall not be affected, limited or impaired by any acts of
any legislative body or governmental authority affecting any Borrower, including
but not limited to, any restrictions on or regarding the conversion of currency
or repatriation or control of funds or any total or partial expropriation of any
Borrower’s property, or by any economic, political, regulatory or other events
in the countries where such Borrower is located.
 

 
6

--------------------------------------------------------------------------------

 

Binding Effect; Assignment.  This Guaranty shall (a) bind each Guarantor and its
successors and assigns; provided, that no Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of each Lender
(and any attempted assignment without such consent shall be void) and (b) inure
to the benefit of the Administrative Agent and the Holders of Obligations and
their respective successors and assigns and any Holder of Obligations may,
subject to the terms and conditions of the Credit Agreement, without notice to
the Guarantor and without affecting the Guarantor’s obligations hereunder,
assign or sell participations in the Guaranteed Obligations and this Guaranty,
in whole or in part.  Each Guarantor agrees that the Administrative Agent or any
Holder of Obligations may, subject to the terms and conditions of the Credit
Agreement, disclose to any prospective purchaser of all or part of the
Guaranteed Obligations any and all information in such Person’s possession
concerning such Guarantor, this Guaranty and any security for this Guaranty.
 
Condition of the Borrowers.  Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from each
Borrower such information concerning the financial condition, business and
operations of such Borrower as such Guarantor requires, and that neither the
Administrative Agent nor any Holder of Obligations has any duty, and such
Guarantor is not relying on any Holder of Obligations at any time, to disclose
to such Guarantor any information relating to the business, operations or
financial condition of any Borrower.
 
Setoff.  If and to the extent any payment is not made when due hereunder, each
Holder of Obligations and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Holder of
Obligations or any such Affiliate to or for the credit or the account of any
Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Guaranty or any other Loan Document to such Holder
of Obligations, irrespective of whether or not such Holder of Obligations shall
have made any demand under this Guaranty or any other Loan Document and although
such obligations of such Guarantor may be contingent or unmatured or are owed to
a branch or office of such Holder of Obligations different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Holder of Obligations and their respective Affiliates under this Section 17
are in addition to other rights and remedies (including other rights of setoff)
that such Holder of Obligations or its respective Affiliates may have.  Each
Holder of Obligations agrees to notify the Company and the Administrative Agent
promptly after any such setoff and application; provided, that the failure to
give such notice shall not affect the validity of such setoff and application.
 
Representations and Warranties. Each Guarantor represents and warrants that:
 
(a)           Such Guarantor is duly organized and formed, validly existing and
in good standing (to the extent such concept is applicable to such entity) under
the Laws of the jurisdiction of its incorporation or organization;
 

 
7

--------------------------------------------------------------------------------

 



 
(b)           Such Guarantor has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under this Guaranty; and
 
(c)           The making and performance of this Guaranty by such Guarantor have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (i) contravene the terms of any of such Guarantor’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (x) any Contractual Obligation to which such Guarantor is a party
or affecting such Guarantor or the properties of such Guarantor or any of its
Subsidiaries or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Guarantor or its property is
subject; or (iii) violate any Law.
 
Foreign Currency.  If any claim arising under or related to this Guaranty is
reduced to judgment denominated in a currency (the “Judgment Currency”) other
than the  currencies in which the applicable Guaranteed Obligations are
denominated (collectively the “Obligations Currency”), the judgment shall be for
the equivalent in the Judgment Currency of the amount of the claim denominated
in the Obligations Currency included in the judgment, determined as of the date
of judgment.  The equivalent of any Obligations Currency amount in any Judgment
Currency shall be calculated at the spot rate for the purchase of the
Obligations Currency with the Judgment Currency quoted by the Administrative
Agent in the place of the Administrative Agent’s choice at or about 8:00 a.m. on
the date for determination specified above. Each Guarantor shall indemnify the
Holders of Obligations and hold the Holders of Obligations harmless from and
against all loss or damage resulting from any change in exchange rates between
the date any claim is reduced to judgment and the date of payment thereof by any
Guarantor. If the Administrative Agent so notifies the Guarantors in writing, at
the Administrative Agent’s sole and absolute discretion, payments under this
Guaranty shall be the Dollar Equivalent of the Guaranteed Obligations or any
portion thereof, determined as of the date payment is made.
 
Further Assurances.  Each Guarantor agrees, upon the written request of the
Administrative Agent, to execute and deliver to the Administrative Agent, from
time to time, any additional instruments or documents reasonably considered
necessary by Administrative Agent to cause this Guaranty to be, become or remain
valid and effective in accordance with its terms.
 
Notices.  Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Guaranty, each such notice,
demand, request, consent, approval, declaration or other communication shall be
in writing and shall be given in the manner, and deemed received, as provided
for in the Credit Agreement, with respect to the Administrative Agent at its
notice address therein and with respect to any Guarantor at the address set
 

 
8

--------------------------------------------------------------------------------

 

forth for the Company in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent as provided for in the Credit Agreement.
 
GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY HOLDER OF
OBLIGATIONS MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.
 
WAIVER OF VENUE; SERVICE OF PROCESS.  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 23.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 21.  NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.
 
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
 

 
9

--------------------------------------------------------------------------------

 

RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 25.
 
Headings. Section headings in this Guaranty are for convenience of reference
only and shall not govern the interpretation of any provision of this Guaranty.
 
Additional Guarantors.  Certain Subsidiaries of the Company shall be required to
become, and the Company will promptly cause each such Subsidiary to become, in
accordance with the Credit Agreement, a Guarantor and be made a party to this
Guaranty pursuant to this Section by the execution and delivery by the
Administrative Agent and such Subsidiary of a supplement in the form of Annex I
hereto (which supplement shall indicate whether such Subsidiary shall constitute
a Domestic Subsidiary Guarantor or Foreign Subsidiary Guarantor) and such
additional documentation and legal opinions as the Administrative Agent may
reasonably request.  The execution and delivery of any such instrument shall not
require the consent of any Guarantor hereunder.  The rights and obligations of
each Guarantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Guarantor as a party to this Guaranty.
 
Counterparts. This Guaranty may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy shall be effective as delivery of a manually executed
counterpart of this Guaranty.
 


[Remainder of page intentionally left blank.]
 

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date first above written.
 
 



 
 
WATTS WATER TECHNOLOGIES, INC.
 
 
By:
 
/s/ William C. McCartney
 
 
Name:
 
 William C. McCartney
 
 
Title:
 
Chief Financial Officer
                   
 
WATTS INDUSTRIES EUROPE B.V.
       
 
By:
 
/s/ Willaim C. McCartney
 
Name:
William C. McCartney
 
Title:
Attorney-in-Fact

 
Signature Page to Guaranty



 
 
 

--------------------------------------------------------------------------------

 


 
INITIAL SUBSIDIARY GUARANTORS:
     
 
WATTS REGULATOR CO.
       
 
By:
 
/s/ William C. McCartney
 
Name:
William C. McCartney
 
Title:
Chief Financial Officer
       
 
WEBSTER VALVE, INC.
       
 
By:
 
/s/ William C. McCartney
 
Name:
William C. McCartney
 
Title:
Chief Financial Officer
       
 
DORMONT MANUFACTURING COMPANY
       
 
By:
 
/s/ William C. McCartney
 
Name:
William C. McCartney
 
Title:
Chief Financial Officer
       
WATTS WATER QUALITY AND CONDITIONING PRODUCTS, INC.
       
 
By:
 
/s/ William C. McCartney
 
Name:
William C. McCartney
 
Title:
Chief Financial Officer



Signature Page to Guaranty



 
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:
BANK OF AMERICA, N.A., as
Administrative Agent
   
 
By:
 
/s/ Bozena Janociak
Name:
Bozena Janociak
Title:
Assistant Vice President



 
Signature Page to Guaranty


 
 
 
 
 

--------------------------------------------------------------------------------

 

ANNEX I TO
GUARANTY
Reference is hereby made to the Guaranty (as from time to time amended,
restated, supplemented or otherwise modified, the “Guaranty”), dated as of June
18, 2010, made by Watts Water Technologies, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company (collectively, the “Initial
Subsidiary Guarantors”), Watts Industries Europe B.V., a private company with
limited liability organized under the laws of The Netherlands (“Watts Europe”
and, together with the Company, the Initial Subsidiary Guarantors and any
additional Subsidiaries of the Company that become parties to the Guaranty by
executing a Supplement thereto in the form attached thereto as Annex I, the
“Guarantors”), in favor of Bank of America, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).  Each capitalized term used herein
and not defined herein shall have the meaning given to it in the Guaranty.
 
By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[____________________], agrees to become, and does hereby become, a Guarantor
under the Guaranty and agrees to be bound by such Guaranty as if originally a
party thereto.  By its execution below, the undersigned represents and warrants
that all of the representations and warranties contained in Section 18 of the
Guaranty are true and correct in all respects as of the date hereof.  The
undersigned shall constitute a [Domestic Subsidiary Guarantor] [Foreign
Subsidiary Guarantor] for all purposes under the Guaranty and the other Loan
Documents.
 
IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [_____________] has executed and
delivered this Annex I counterpart to the Guaranty as of this __________ day of
_________, ____.
 

 
[NAME OF NEW GUARANTOR]
       
By:
   
Name:
   
Title:
       